 In the Matter Of WIIITEROCK QUARRIES, INC.andUNITED CEMENT, LIME& GYPSUM WORKERS INTERNATIONAL UNION No. 142, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase, No. R-2646,SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONOctober 24, 1941On July 7, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding .l.Pursuant to the Direction of Election, an elec-tion by secret ballot was conducted on August 6, 1941, under the direc-tion and supervision of the Regional Director for the Sixth Region(Pittsburgh, Pennsylvania).On September 8, 1941, the Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report on the ballot.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list--------------------------------------206Total ballots cast ---------------------------------------------198Total ballots challenged ---------------------------------------10(a) Challenged ballots determined eligible-------------5(b)Challenged ballots determined ineligible--------------5Total blank ballots---------------------------.---------------0'Total void ballots-------------------------------------------0Total valid ballots cast--------------------------------------193Votes cast for United Cement, Lime & Gypsum Workers Interna-tional Union No. 142, affiliated with the American Federationof Labor--------------------------------------------------97Votes cast against United Cement, Lime & Gypsum Workers In-ternational Union No. 142, affiliated with the American Fed-eration of Labor------------------------------------------'911 33 N. L.R. B., No. 34.,36 N. L. R. B., No. 79.395 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 2,1941, Whiterock Quarries,Inc., herein called the Com-pany, filed Objections to the Election Report and Conduct of Ballot. ,On September 25, 1941, the Regional Director issued a Report onObjections.In.its Objections the Company objected to the conduct of the ballot,claiming that the secrecy of the ballot was violated by the countingprocedure adopted by the Regional Director,and further objected tothe Regional Director's ruling in finding that the challenges to theballots of James C. Warnick,WilliamH. Knoffsinger,and Robert B.Spencer, be sustained.It appears that subsequent to the counting of the ballots of em-ployees who voted at the polls,the ballots of men on military leavewere opened in the presence of all parties,and that all of them casttheir ballots against the Union,and it thereby became known whichway all the men on military leave had voted.We find that under thecircumstances,the method of counting impaired the secrecy of theballot and that the Objections raise substantial and material issueswith respect to the conduct of the election.Accordingly,we shalldirect a new election.In view of our finding that another election shall be conducted it isunnecessary to direct that the Regional Director take any action withrespect to the challenged ballots.However, for the guidance of theRegional Director in the conduct of the new election,we shall considerthe Objections filed to his ruling on the challenged ballots.We find the objection of the Company to the Regional Director'sruling that the ballot of Warnick be not counted is without merit.As to the ballot of Knoffsinger,we find that Knoffsinger was eligible tovote because he falls, within the rules of eligibility laid down by theBoard in its Decision and Direction of Election.We hereby sustainthe Objection to the ruling of the Regional Director'on the ballot ofKnoffsinger and find his vote should have been counted.As to theballot of Spencer,we make no ruling at this time because of the insuf-ficiency of facts with respect to his duties.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it ishereby'DIRECTED that, as part of the investigation authorized by the Boardto-ascertain representatives for the purposes of collective bargainingwith Whiterock Quarries, Inc., Bellefonte, Pennsylvania,an election WHITEROCK QUARRIES INC.397by secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Second Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Sixth Region, acting in this matter.as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the employees described in the Directionof Election issued on July 7, 1941, excluding those who have sincequit or been discharged for cause, to determine whether or not theydesire tobe represented by United Cement, Lime & Gypsum WorkersInternational Union No. 142, affiliated with the American Federationof Labor, for the purposes of collective bargaining.Mr..G=ARD D. REILLY took no part in the consideration of the aboveSupplemental Decision and Second Direction of Election.